USCA11 Case: 20-13708        Date Filed: 11/15/2021   Page: 1 of 4




                                            [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                            No. 20-13708
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
versus
ERIC RAYONN ROWLS,
a.k.a. "E".,
a.k.a. Eric Rannon Rowls,


                                            Defendant-Appellant.
USCA11 Case: 20-13708         Date Filed: 11/15/2021      Page: 2 of 4




2                       Opinion of the Court                  20-13708

                     ____________________

           Appeal from the United States District Court
               for the Northern District of Florida
            D.C. Docket No. 4:09-cr-00016-RV-MAF-1
                    ____________________

Before WILLIAM PRYOR, Chief Judge, JORDAN, and NEWSOM, Circuit
Judges.
PER CURIAM:
       Eric Rowls appeals pro se the denial of his motion to recon-
sider the denial of his motion for compassionate release. 18 U.S.C.
§ 3582(c)(1)(A)(i). The United States asks that we dismiss Rowls’s
appeal for failure to file timely his notice of appeal. We treat
Rowls’s notice of appeal dated September 14, 2020, as a motion for
an extension of time and remand for the limited purpose of having
the district court make a finding about good cause or excusable ne-
glect.
        A defendant must file a notice of appeal within 14 days of the
entry of judgment or the order being appealed. Fed. R. App. P.
4(b)(1)(A)(i); see United States v. Fair, 326 F.3d 1317, 1318 (11th Cir.
2003) (“[A] § 3582(c)(2) motion is not a civil post-conviction action,
but rather a continuation of a criminal case.”). This rule is not ju-
risdictional, so the government must either object to an untimely
notice or forfeit its objection. United States v. Lopez, 562 F.3d 1309,
1314 (11th Cir. 2009). The district court may extend the period an
USCA11 Case: 20-13708         Date Filed: 11/15/2021     Page: 3 of 4




20-13708                Opinion of the Court                         3

additional 30 days “[u]pon a finding of excusable neglect or good
cause.” Fed. R. App. P. 4(b)(4).
        A motion for reconsider filed in a criminal case can toll the
time for filing a notice of appeal. United States v. Vicaria, 963 F.2d
1412, 1413–14 (11th Cir. 1992). The motion tolls the deadline when
filed within 14 days of the entry of judgment. Id. at 1414. The time
to file the notice of appeal “begins to run anew following disposi-
tion of the motion.” Id.
       We remand for the limited purpose of having the district
court determine whether an extension based on good cause or ex-
cusable neglect is warranted. See Fed. R. App. P. 4(b)(4). The dis-
trict court denied Rowls’s motion for compassionate release on
July 10, 2020. Eleven days later, on July 21, 2020, Rowls filed by
email a motion “asking for the [district] court to alter or amend [its]
judgment.” Although Rowls could not rely on Federal Rule of Civil
Procedure Rule 59(e) in his criminal case, see Fed. R. Civ. P. 1; Fair,
326 F.3d at 1318, we construe his motion liberally as a motion for
reconsideration, Tannenbaum v. United States, 148 F.3d 1262, 1263
(11th Cir. 1998). That motion tolled the deadline to appeal until its
denial on August 4, 2020. See Vicaria, 963 F.2d at 1414. Rowls asked
“for the notice of appeal to be filed” in a letter he dated as Septem-
ber 14, 2020. Because Rowls filed his late notice before expiration
of the additional 30-day period to move for an extension of time in
which to appeal, we remand for the district court to make a finding
whether good cause or excusable neglect exists to justify an
USCA11 Case: 20-13708       Date Filed: 11/15/2021   Page: 4 of 4




4                     Opinion of the Court               20-13708

extension. See United States v. Ward, 696 F.2d 1315, 1317–18 (11th
Cir. 1983).
      REMANDED.